Title: From Benjamin Franklin to Isaac Norris: “Separate Notes,” 16 September 1758
From: Franklin, Benjamin
To: Norris, Isaac


Separate Notes
London, Sept. 16. 1758
Baskerville is printing Newton’s Milton in two Volumes, 8vo. I have inserted your Name in his List of Subscribers, as you mention your Inclination to encourage so deserving an Artist.
It is certain that the Government here are inclin’d to resume all the Proprietary Powers, and I make no doubt but upon the first Handle they will do so. I only think they wish for some Advantage against the People’s Privileges as well as the Proprietary Powers. I believe a Petition from either of the Assemblies, expressing their Dislike to the Proprietary Government, and praying the Crown to take the Province under its immediate Government and Protection, would be even now very favourably heard. Tumults and Insurrections, that might prove the Proprietary Government insufficient to preserve Order, or show the People to be ungovernable, would do the Business immediately; but such I hope will never happen. I know not but a Refusal of the Assembly to lay Taxes, or of the People to pay them, unless the Proprietary Estate be taxed, would be sufficient: But this would be extreamly improper before it is known whether Redress may not be obtained on Application here. I should be glad to know your Sentiments on the Point of getting rid of the Proprietary Government, and whether you think it would be generally agreable to the People.
I was much concern’d to hear of your Indisposition, and for the Occasion of it. They have certainly made some Mistake about the Books, and sent you a Box or two that were not of the Parcel and not intended to be sent you. Osborne teazes one to have the Account closed, but let not that induce you to run the like Hazard, or fatigue yourself to the Prejudice of your Health, which I hope you have long before this time perfectly recovered.
Your Telescope is at length finished, and I shall have it in a few Days, tho’ I doubt too late to be sent per this Ship. I would willingly have it examin’d too per Mr. Short, a Friend of mine, and the great Optician here, before I ship it. I shall send it with your Brother’s Books and yours, on Gardening &c. per next Ship, perhaps per Bolitho.
The Defence made by the Council of the Indian Walk Purchase, seems to me a miserable one. I observe the Secretary’s Prevarication about his Discourse at Easton, &c. How comes the Report to be sign’d only by L. Lardner?
  Endorsed: London Septr. 16. 1758 Benja Franklin Seperate Notes recd Janry. 1759 The Ministry would chearfully join in Resuming the Governmt on an Applicatn from the Assembly or &c
